Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Satish Poddar for Locking Medication Containers and Methods Of Use Thereof filed 11/16/21 has been examined. Claims 1-16 are pending. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “The present disclosure”. This is implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
     The disclosure of the prior-filed application, Application No.16431449,16052027, 15399106, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitation of receiving a signal from a sensor coupled to a continuous wire disposed along a surface of a container, wherein the container is configured to store medication and detecting, based on the received signal, a breach of the continuous wire was not disclosed in the prior filed applications and is therefore given a priority of 6/08/20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11176764.
Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent specifying “pork”)

Regarding claims 1, claim is broader that claim 1 of the patented claims because claim 1 of the patented claim include the limitations of claim 1 of the instant claims along with the limitation of the medication container comprising an inner and outer container, the inner container including an indicator of a medication; a cone extending upward from a bottom of the inner container, wherein a slope and a diameter of the cone are based on one or more dimension of the medication.
Claims 2-8,10-12, 14-16 of the instant claims include the same limitations of claims 2-8 and 10-14 of the patented claims.
Claims 9 and 13 are broader that claim 9 of the patented claims because claim 9 of the patented claim include the limitations of claims 9 and 13 of the instant claims along with the limitation of the medication container comprising a cone extending upward from the bottom of the container, wherein a slope and a diameter of the cone are based on one or more dimension of the medication.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandhu US Patent 10512592.
       Regarding claim 13, Sandhu teaches a method comprising:

receiving a signal from a sensor coupled to a continuous wire disposed along a surface of a container, wherein the container is configured to store medication (col. 3 line 10-12,col. 6 lines 23-25);

detecting, based on the received signal, a breach of the continuous wire (col. 6 lines 36-43);
triggering one or more actuators in response to the breach of the continuous wire (col. 6 lines 36-43); and expelling a chemical from a chemical storage vessel into the container (col. 6 lines 29-44).
      Regarding claim 14, Sandhu teaches a plunger is unlocked based on a breach of the continuous wire (col. 6 lines 29-44).
    Regarding claim 15, Sandhu teaches the chemical storage vessel contains coloring agent (col. 6 line 35). 
Regarding claim 16, Sandhu teaches Sandhu teaches the chemical storage vessel contains denatonium (col. 6 line 34).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia US Patent Application Publication 20170270274 in view of Sandhu US Patent 10512592.

       Regarding claims 1,  Garcia teaches a medication container comprising:
a turntable including a (reservoir, 115) well (paragraph 050), wherein the turntable is rotatably connected to a (205) cone (fig. 2,paragraph 051,057) and wherein a size parameter of the well is selected based on the one or more dimensions of the medication (the reservoir holds the medication and is therefore sized base on the type of medication, paragraph 051,057). Garcia is silent on teaching a continuous wire disposed along a surface of the medication container and a sensor configured to detect a breach of the continuous wire. Sandhu in an analogous art teaches a continuous wire disposed along a surface of the medication container and a sensor configured to detect a breach of the continuous wire (col. 6 lines 36-43).
	It would have been obvious to one of ordinary skill in the art to modify the system of Garcia at the time of the invention as disclosed by Sandhu because such modification improves the security of the medication container by detecting any attempt to tamper with the medication container. 



      Regarding claims 2-8, Garcia is silent on teaching a destruction mechanism in communication with the medication container, the destruction mechanism being activated upon a detected breach of the continuous wire. Sandhu in an analogous art teaches a destruction mechanism in communication with the medication container, the destruction mechanism being activated upon a detected breach of the continuous wire (col. 6 lines 36-43). Sandhu teaches one or more actuators triggered by a breach of the continuous wire (col. 6 lines 36-43). Sandhu the one or more actuators cause a chemical from the chemical storage vessel to be expelled into the medication container (col. 6 lines 36-43). Sandhu teaches the chemical storage vessel is a syringe and a plunger of the syringe is under spring tension and locked in a position prior to the breach of the continuous wire and the plunger is unlocked based on a breach of the continuous wire.
 (col. 6 lines 29-44). Sandhu teaches the chemical storage vessel contains coloring agent (col. 6 line 35). Sandhu teaches the chemical storage vessel contains denatonium (col. 6 line 34).



      It would have been obvious to one of ordinary skill in the art to modify the system of Garcia at the time of the invention as disclosed by Sandhu because such modification improves the security of the medication container by detecting any attempt to tamper with the medication container. 

	Regarding claim 9, Regarding claims 1,  Garcia teaches a method comprising:
a turntable including a (reservoir, 115) well (paragraph 050), wherein the turntable is rotatably connected to a (205) cone (fig. 2,paragraph 051,057) and wherein a size parameter of the well is selected based on the one or more dimensions of the medication (the reservoir holds the medication and is therefore sized base on the type of medication, paragraph 051,057). Garcia is silent on teaching a continuous wire disposed along a surface of the medication container and a sensor configured to detect a breach of the continuous wire. Sandhu in an analogous art teaches a continuous wire disposed along a surface of the medication container and a sensor configured to detect a breach of the continuous wire (col. 6 lines 36-43).
	It would have been obvious to one of ordinary skill in the art to modify the system of Garcia at the time of the invention as disclosed by Sandhu because such modification improves the security of the medication container by detecting any attempt to tamper with the medication container. 

      Regarding claims 10-12, Garcia is silent on teaching a destruction mechanism in communication with the medication container, the destruction mechanism being activated upon a detected breach of the continuous wire. Sandhu in an analogous art teaches a destruction mechanism in communication with the medication container, the destruction mechanism being activated upon a detected breach of the continuous wire (col. 6 lines 36-43). Sandhu teaches one or more actuators triggered by a breach of the continuous wire (col. 6 lines 36-43). Sandhu the one or more actuators cause a chemical from the chemical storage vessel to be expelled into the medication container (col. 6 lines 36-43). Sandhu teaches the chemical storage vessel is a syringe and a plunger of the syringe is under spring tension and locked in a position prior to the breach of the continuous wire and the plunger is unlocked based on a breach of the continuous wire.
 (col. 6 lines 29-44). Sandhu teaches the chemical storage vessel contains coloring agent (col. 6 line 35). Sandhu teaches the chemical storage vessel contains denatonium (col. 6 line 34).



      It would have been obvious to one of ordinary skill in the art to modify the system of Garcia at the time of the invention as disclosed by Sandhu because such modification improves the security of the medication container by detecting any attempt to tamper with the medication container. 

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683